DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Accordingly, claims 1-20 are pending in this application. Claims 1, 6, 7, 9, 14, 15, 17, and 18 are currently amended; claims 2-5, 8, 10-13, 16, 19, and 20 are original. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachura (previously presented)(US 2018/0157468 A1).

As to claim 1, Stachura discloses a system for generating a hybrid table template pre-populated with data pulled from preexisting tables ([0011]; [0012]), the system comprising:
at least one processor configured (Fig. 1; [0064]; [0068]) to:
	present an interface for defining a hybrid table-template definition, wherein the hybrid table-template definition includes a table format (Figs. 2, 3A; [0082]; [0076]; [0177]; [0179]; [0187], Template sheets are created and edited via a user interface by a designer. The template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from the source. The template sheet also specifying the format for the template table thus including a hybrid table-template definition and the hybrid table template as claimed.);
	receive, through the interface, a selection of at least one cell of a preexisting table populated with data (Fig. 3A, #354; [0082]; [0181]; [0182], The designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, selecting at least one cell as claimed in the process.);
	generate at least one pre-population rule linking at least one cell of the hybrid table template with the at least one cell of a preexisting table populated with data ([0179]; [0182]; [0187], Template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from. For example, the designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, also generating a pre-population rule represented by the formula in the process.);
	present a board (Fig. 3A, #356; [0076]; [0083]; A board is presented as a web browser.);
	receive, through the board, a request to generate a new table using the hybrid table template definition (Figs. 2, 3A, 20; [0076]; [0083]; [0290], Lines 22-28, Lines 1-16; The presented submits a request to provide a destination page of the I.e. a request to generate a destination page having a table based on the template definition.); and
	following receipt of the request, generate the new table (Fig. 3A; [0083]), wherein generating includes: 
a real-time cell data from the preexisting table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; Any formulas from the template referencing real-time data cells of source tables have those references followed as links to the data in the referenced cells to obtain it. The data in those cells are real-time data ([0315]; [0318]; [0349], Regarding current data that can be updated concurrently, and updating a web page to view real-time data such as new messages. I.e. The data referenced can be updated in real-time and thus reflects real-time data.), 
	migrating the real-time cell data to the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; The retrieved referenced data is migrated to form the new table, e.g. as formatted according to the source and for display in a web browser (e.g. [0266]; [0269], note items like columns specified and <td> tags for HTML tables.), which is generated prior to sending to the visitor’s web browser for display.); and 
	updating the board to present the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290], The generated new table comprised in the web page is transmitted to the web browser (board), and then displayed in the client’s browser (board) reflecting the real-time data migrated from the preexisting table as referenced in the template. Thus by displaying the requested page in the web browser (board), the board is updated to present the new table as claimed.).


As to claim 9, Stachura discloses a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to ([0070]) perform operations for generating a hybrid table template pre-populated with data pulled from preexisting tables ([0011]; [0012]), the operations comprising:
presenting an interface for defining a hybrid table-template definition, wherein the hybrid table-template definition includes a table format (Figs. 2, 3A; [0082]; [0076]; [0177]; [0179]; [0187], Template sheets are created and edited via a user interface by a designer. The template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from the source. The template sheet also specifying the format for the template table thus including a hybrid table-template definition and the hybrid table template as claimed.);
receiving, through the interface, a selection of at least one cell of a preexisting table populated with data (Fig. 3A, #354; [0082]; [0181]; [0182], The designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, selecting at least one cell as claimed in the process.);	
generating at least one pre-population rule linking at least one cell of the hybrid table template with at least one cell of a preexisting table populated with data ([0179]; [0182]; [0187], Template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from. For example, the designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, also generating a pre-population rule represented by the formula in the process.);
presenting a board (Fig. 3A, #356; [0076]; [0083]; A board is presented as a web browser.);
receiving, through the board, a request to generate a new table using the hybrid table template definition (Figs. 2, 3A, 20; [0076]; [0083]; [0290], Lines 22-28, Lines 1-16; The presented submits a request to provide a destination page of the I.e. a request to generate a destination page having a table based on the template definition.); and
following receipt of the request, generate the new table (Fig. 3A; [0083]), wherein generating includes:
	following a link to access a real-time cell data from the preexisting table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; Any formulas from the template referencing real-time data cells of source tables have those references followed as links to the data in the referenced cells to obtain it. The data in those cells are real-time data ([0315]; [0318]; [0349], Regarding current data that can be updated concurrently, and updating a web page to view real-time data such as new messages. I.e. The data referenced can be updated in real-time and thus reflects real-time data.); 
	migrating the real-time cell data to the new table Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; The retrieved referenced data is migrated to form the new table, e.g. as formatted according to the source and for display in a web browser (e.g. [0266]; [0269], note items like columns specified and <td> tags for HTML tables.), which is generated prior to sending to the visitor’s web browser for display.); and 
updating the board to present the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290], The generated new table comprised in the web page is transmitted to the web browser (board), and then displayed in the client’s browser (board) reflecting the real-time data migrated from the preexisting table as referenced in the template. Thus by displaying the requested page in the web browser (board), the board is updated to present the new table as claimed.).
 
As to claim 17, Stachura discloses a method for generating a hybrid table template pre-populated with data pulled from preexisting tables ([0011]; [0012]), the method comprising:
presenting an interface for defining a hybrid table-template definition, wherein the hybrid table-template definition includes a table format (Figs. 2, 3A; [0082]; [0076]; [0177]; [0179]; [0187], Template sheets are created and edited via a user interface by a designer. The template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from the source. The template sheet also specifying the format for the template table thus including a hybrid table-template definition and the hybrid table template as claimed.);
receiving, through the interface, a selection of at least one cell of a preexisting table populated with data (Fig. 3A, #354; [0082]; [0181]; [0182], The designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, selecting at least one cell as claimed in the process.);	
generating at least one pre-population rule linking at least one cell of the hybrid table template with at least one cell of a preexisting table populated with data ([0179]; [0182]; [0187], Template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from. For example, the designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, also generating a pre-population rule represented by the formula in the process.);
presenting a board (Fig. 3A, #356; [0076]; [0083]; A board is presented as a web browser.);
receiving, through the board, a request to generate a new table using the hybrid table template definition (Figs. 2, 3A, 20; [0076]; [0083]; [0290], Lines 22-28, Lines 1-16; The presented submits a request to provide a destination page of the I.e. a request to generate a destination page having a table based on the template definition.); and
following receipt of the request, generate the new table (Fig. 3A; [0083]), wherein generating includes:
	 following a link to access a real-time cell data from the preexisting table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; Any formulas from the template referencing real-time data cells of source tables have those references followed as links to the data in the referenced cells to obtain it. The data in those cells are real-time data ([0315]; [0318]; [0349], Regarding current data that can be updated concurrently, and updating a web page to view real-time data such as new messages. I.e. The data referenced can be updated in real-time and thus reflects real-time data.); 
	migrating the real-time cell data to the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; The retrieved referenced data is migrated to form the new table, e.g. as formatted according to the source and for display in a web browser (e.g. [0266]; [0269], note items like columns specified and <td> tags for HTML tables.), which is generated prior to sending to the visitor’s web browser for display.); and 
	updating the board to present the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290], The generated new table comprised in the web page is transmitted to the web browser (board), and then displayed in the client’s browser (board) reflecting the real-time data migrated from the preexisting table as referenced in the template. Thus by displaying the requested page in the web browser (board), the board is updated to present the new table as claimed.).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Stachura discloses wherein the real-time cell data is variable and wherein the at least one processor is configured such that when the real-time data is updated in the preexisting table, an update automatically occurs via the link to the new table ([0013]; [0078]; The source data can change and “Changes to content of data records may automatically be reflected in pages of the interactive web application.”).


As to claims 3, 11, and 19, the claims are rejected for the same reasons as claims 1, 9, and 17 above. In addition, Stachura discloses wherein the at least one pre-population rule linking at least one cell of the hybrid table template with at least one cell of a preexisting table includes a plurality of pre-population rules linking a plurality of cells from a plurality of preexisting tables with the hybrid table template ([0179]; [0184]; [0187], Data can be linked to a plurality of template sheets, record sheets, or other secondary records in other sheets/data sources.).

As to claims 4, 12, and 20, the claims are rejected for the same reasons as claims 1, 9, and 17 above. In addition, Stachura discloses wherein the hybrid table template includes a plurality of cells, a first portion of which are linked to a preexisting table via a corresponding pre-population rule (Fig. 2; [0076]; [0177]; [0179]; [0187], Template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from the source.) and a second portion of which are unlinked to a preexisting table ([0177], Some portions of cells in the template link to sources, e.g. with cell references like “=C15*10%”, and others are unlinked containing static data such as text like “Subtotal.”).


As to claims 5 and 13, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Stachura discloses wherein the pre-population rule is configured for dependency on other data in the new table, and wherein pre-population occurs after other data is entered in the new table ([0177]; [0279]; [0280]; pre-population of at least some data in the new table is performed after data is entered in the new table when the at least some data has a cell value dependency thereon, e.g. via formulas referencing the cell or other changes to cells that can be altered by users.).

As to claims 6 and 14, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Stachura discloses wherein the at least one pre-population rule draws from at least one preexisting table a value comprising at least one of a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value ([0083], [0177]; [0279], Formulas, such as subtotal reference “=C15*10%” i.e. drawing a variable numerical data from data obtained from the source table, and budget [0279]. Additionally, with respect to “variable numerical data”, ([0315]; [0318]; [0349]), Data that can be updated concurrently, and updating a web page to view real-time data such as new messages, are all variable data that changes. References to such data is also drawing “variable numerical data” when as numbers being modified.); and 
the at least one processor is configured to pre-populate the new table with the value (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; Any formulas from the template referencing real-time data cells are followed as links to the data to obtain it. This data is migrated to form the new table, e.g. as formatted according to the source and for display in a web browser as an html destination page. The page comprising the pre-populated table is then sent to the web browser. The claim does not specify what ‘pre-populate’ means, and is written to include no more than placing the data in the new table, analogous to Stachura.).
Additionally, while the prior art discloses “wherein the at least one pre-population rule draws from at least one preexisting table a value comprising at least one of a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value” this feature is directed to non-functional descriptive material and does not carry patentable weight. The claim does not require that the pre-population rule specifically identify any of “a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value” to draw from the preexisting table. Rather the claim only describes that the data from the cell comprise “at least one of a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value” and that it is somehow drawn by the pre-population rule. I.e. the data merely happens to be one of these types. Furthermore, the claim does not require specifically using any of the drawn data types to perform a function specific to that type of data. Instead, the claim merely requires reading data which happens to be of one of the claimed data types and pre-populate the new table with the value. The operations are performed the same irrespective of the type of data. The fact that the data may be any of a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value does not change the steps being performed. Unless the steps perform a function specific to the type of data that otherwise would not occur, the type of data used does not affect the functionality and thus 

As to claims 7 and 15, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Stachura discloses wherein the at least one processor is further configured to: 
store the hybrid table-template definition (Figs. 3A; [0012]; [0083],The template must be stored to be used.); and
receive a request to alter the stored hybrid table template definition based on data in the new table ([0213], Lines 34-51, A user can make changes to the template from the presented destination page by selecting and editing a desired cell, i.e. a selected sub-selection in the new table.).

As to claims 8 and 16, the claims are rejected for the same reasons as claims 7 and 15 above. In addition, Stachura discloses wherein the request to alter the stored hybrid table template definition is based on a sub-selection of data in the new table ([0213], Lines 34-51, A user can make changes to the template from the presented destination page by selecting and editing a desired cell, i.e. a selected sub-selection in the new table.).  


As to claims 10 and 18, the claims are rejected for the same reasons as claims 9 and 17 above. In addition, Stachura discloses wherein the real-time cell data is variable and wherein an update to real-time data automatically occurs via the link to the new table ([0013]; [0078]; The source data can change and the changes be automatically detected, and “Changes to content of data records may automatically be reflected in pages of the interactive web application.” Since changes to the content data are automatically detected and automatically reflected in the web application, the content data is interpreted as equivalent to “real-time data.” Neither applicant’s claim nor specification defines “real-time” data, nor requires any structural difference from the data that can be changed, automatically detected of changes, and automatically transferred like Stachura.).


Response to Arguments
Applicant's arguments filed 18 January 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At pages 9-10, with respect to the IDS filed 06 November 2021, Applicant states that the US applications are related to the instant application and are presented such that the Examiner is aware of them, and request withdrawal of the objection to the IDS
	As to (a), Examiner appreciates the notice and has reviewed the form. However there is no objection made to the IDS. Rather, those application numbers are simply not considered as part of the IDS as their presentation does not conform with the requirements of 37 CRF 1.87(a)(1). If Applicant wishes for the applications to be considered as part of an IDS then they should be listed appropriately as required by 37 CFR 1.98(a)(1) and 37 CFR 1.98(b). Also note MPEP §609.04(a)(I), “Pending U.S. applications that are being cited can be listed under the non-patent literature section or in a new section appropriately labeled.”

(b)	Applicant’s arguments, see page 10, with respect to the objection to claim 18 have been fully considered and are persuasive.  The objection to claim 18 has been withdrawn. 



(i) Applicant argues, at page 14, that amended claim 1 now requires presenting an interface for defining a hybrid table-template definition and to receive, through the interface, a selection of at least one cell of a preexisting table populated with data. Applicant argues that Stachura fails to disclose the interface, much less to receive a selection of a cell of a preexisting table,” further arguing that Stachura template sheets merely define the layout and content of the webpage. 
(ii) Applicant argues at pages 14-15, that the Office Action fails to explain what of Stachura amounts to a “pre-population rule” linking a cell in the hybrid table template to a cell in a preexisting table. Applicant argues that there is no disclosure that source sheets of Stachura are used for pre-population in conjunction with template sheets, and that they are a source of data for a web page, not for pre-population.
(iii) Applicant argues at pages 15-16, that Stachura does not disclose to “present a board” and “receive, through the board, a request to generate a new table using the hybrid table template definition” as claimed. Applicant argues that Stachura discloses receiving a request, but does not present a board not receive a request to generate a new table through the board as claimed.
(iv) At pages 15-16, Applicant argues that Stachura does not disclose updating the board to present the new table as claimed.
As to (c), Applicant’s arguments have been fully considered but are not persuasive. 
([0182]; [0187]). Thus, the sheet is not “merely defining a layout”, but specifies where the data used by the layout is to be obtained, and is generated via a user interface as claimed.
With respect to (ii), the Office Action clearly states that an example of a “pre-population rule” includes a formula or any other reference to a source sheet cell as generated by the designer used to obtain data in accordance with the template. Each of those cells are pre-existing and “pre-populated”, thus obtaining their data in accordance with say a formula referencing them is specifying a “pre-population rule.” Applicant’s claim does not place any requirements on what a “pre-population rule” is other than it is “linking at least one cell of the hybrid table template with the at least one cell of a preexisting table populated with data.” Thus, since an equation or other reference in a cell of the template links that cell with the data of a cell in a source sheet, it meets the requirements of a “pre-population” rule. Furthermore, as set forth in the rejection of claim 6 above, the data retrieved via the pre-population rule of Stachura is populated into a web page prior to being sent to the web browser (board). Thus, in 
With respect to (iii), neither the claim nor the specification provide an explicit and limiting definition as to what a “board” is. As such, it is given its broadest reasonable interpretation in light thereof. In this case, the web browser of a user is interpreted as a board presented to the user. The request for a web page is received from the web browser to generate a table in the form of a web page using the template having data requested as set forth in the rejection of claim 1 above. Thus, Stachura reads on the claim.
With respect to (iv), As discussed in (iii) above and as set forth in the updated rejection as necessitated by Applicant’s amendments, displaying a table in the form of a web page in response to the request within the web browser (i.e. board) is updating the board to present the new table as claimed.



	As to (d), Applicant’s arguments have been fully considered but are not persuasive. As discussed in (a)(ii) above, a formula within the template of Stachura references source data cells to populate a web page and fully meets the requirements of a “pre-population rule”. The claims state nothing about performing “pre-populating.” Rather the “pre-population rule” is merely used to populate a table, which is what Stachura does as well. Furthermore, the claim does not limit how the values are drawn from the preexisting table. Thus, a formula obtaining a numerical value from the preexisting table and varying the data in accordance with the formula is drawing variable numerical data from that preexisting table. The formula, or any other reference to source cells, therefore clearly “draws from at least one preexisting table a value” as claimed. Additionally, this can be any type data from source data cells that the designer has chosen the cell of the template to include. Stachura explicitly uses examples of variable numerical values and budget for example as set forth in the rejection of claim 6 above. 

(e)	At page 16, with respect to claims 1-20, Applicant argues that the claims are allowable for at least the reasons previously argued.
	As to (e), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (c)-(d) above, and also for the reasons set forth in the respective rejections of claims 1-20 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/             Primary Examiner, Art Unit 2167